COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-200-CV
 
 
IN RE ROBERT STEVEN
HOWARD                                              RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of habeas corpus and is of the
opinion that relief should be denied because relator has failed to include a
certified or sworn copy of the contempt order that is complained of.  See Tex.
R. App. P. 52.3(j)(1)(A). 
Accordingly, relator's petition for writ of habeas corpus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B:   WALKER, DAUPHINOT, and
GARDNER, JJ.
 
DELIVERED: June 15, 2007




    [1]See
Tex. R. App. P. 47.4.